Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 8, 2016

                                    No. 04-15-00633-CV

                              LSREF2 COBALT (TX), LLC,
                                      Appellant

                                             v.

                         410 CENTRE, LLC, and John B. Urbahns,
                                      Appellees

                From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CI20922
                       Honorable Michael E. Mery, Judge Presiding


                                       ORDER
Sitting:     Karen Angelini, Justice
             Patricia O. Alvarez, Justice
             Jason Pulliam, Justice


       Appellees’ motion for extension of time to file a motion for rehearing is GRANTED.
Appellees’ motion for rehearing is due on August 22, 2016.


                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court